Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                         January 20, 2021
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                               No. 53917-9-II

                               Respondent,

        v.

 JOSEPH EDWARD ONEAL,                                         UNPUBLISHED OPINION

                               Appellant

       LEE, C.J. — Joseph E. Oneal appeals the imposition of a $200 criminal filing fee and a

$100 domestic violence penalty assessment as legal financial obligations (LFOs). The State

concedes that Oneal is indigent and that the challenged LFOs should be stricken. We accept the

State’s concession and remand to the trial court to strike the criminal filing fee and domestic

violence penalty assessment.

                                              FACTS

       A jury found Oneal guilty of second degree assault—domestic violence for an incident

involving his girlfriend. On Oneal’s judgment and sentence, the trial court imposed a $200

criminal filing fee and a $100 domestic violence penalty assessment.

       On Oneal’s judgment and sentence, the trial court did not check the box indicating that it

found Oneal to be indigent. But the trial court entered an order finding Oneal indigent for purposes

of an appeal.

       Oneal appeals the trial court’s imposition of the criminal filing fee and domestic violence

penalty assessment.
No. 53917-9-II



                                          ANALYSIS

       Oneal contends that the $200 criminal filing fee and the $100 domestic violence penalty

assessment should be stricken from his judgment and sentence.

       Here, the trial court imposed a criminal filing fee. The State concedes that Oneal is

indigent, and therefore, the criminal filing fee was improperly imposed.

       Sentencing courts are prohibited from imposing discretionary costs on a defendant who is

indigent, including criminal filing fees. RCW 36.18.020(2)(h); State v. Ramirez, 191 Wn.2d 732,

749, 426 P.3d 714 (2018). The criminal filing fee is a discretionary cost that may not be imposed

on an indigent defendant. RCW 36.18.020(2)(h). Therefore, we accept the State’s concession.

       The State also concedes that the domestic violence penalty assessment should be stricken.

The domestic violence penalty assessment is not mandatory. See RCW 10.99.080(1) (penalty

assessment “may” be imposed). Because this fee is discretionary and the State concedes that it

should not have been imposed in this case, we accept the State’s concession.

       Accordingly, we remand to the trial court to strike the criminal filing fee and the domestic

violence penalty assessment.




                                                2
No. 53917-9-II



        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    Lee, C.J.
 We concur:



 Worswick, J.




 Glasgow, J.




                                                3